Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT EMPLOYMENT AGREEMENT (the “Amendment”) is entered into on
this 16th day of June by and between Penn National Gaming, Inc. a corporation
(the “Company”), and John Finamore, an individual residing in Maryland
(“Executive”).

 

WHEREAS, Executive and Company are party to that certain Employment Agreement
dated December 21, 2008 (the “Agreement”).  All defined terms used in this
Amendment, but not defined herein, shall have the meanings given to them in the
Agreement;

 

WHEREAS, the Initial Term of the Agreement will expire on July 1, 2010; and

 

WHEREAS, Executive and Company desire to renew of the Agreement on the terms and
conditions set forth below.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

ARTICLE I
AMENDMENTS

 

SECTION 1.1                 Renewal Term.  The Agreement is hereby renewed and
extended for a period of 3 years from the expiration of the Initial Term and
shall therefore terminate at the close of business on July 1, 2013, unless
earlier terminated in accordance with Section 3 of the Agreement.

 

ARTICLE II
MISCELLANEOUS

 

SECTION 2.1                 Effect of Amendment. This Amendment shall not
constitute an amendment or modification of any provision of, or exhibit to, the
Agreement not expressly referred to in this Amendment.  Except as expressly
amended or modified in this Amendment, the provisions of the Agreement are and
remain in full force and effect.  Whenever the Agreement is referred to herein
or in any other agreement, document or instrument, such reference shall be
deemed to be to the Agreement, as amended by this Amendment, whether or not
specific reference is made to this Amendment.

 

SECTION 2.3                 Counterparts.  This Amendment may be executed by
facsimile and/or in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.

 

[signature page follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment on of the date first above written.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

Name:

Timothy J. Wilmott

 

Title:

President and Chief Operating Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ John Finamore

 

John Finamore

 

2

--------------------------------------------------------------------------------